Citation Nr: 0615048	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  02-15 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral pes planus 
(flat feet).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
February 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a               May 2002 rating 
decision of the No. Little Rock, Arkansas Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

In March 2004, the veteran testified before the undersigned 
Veterans Law Jude sitting at the RO.  The transcript of the 
hearing is associated with the claims folder.

In November 2004, the Board remanded the case for further 
development.  The case has since returned to the Board for 
appellate review. 


FINDINGS OF FACT

1.  There is no clear and unmistakable evidence showing that 
the veteran's bilateral pes planus pre-existed service.

2.  Resolving any doubt in the veteran's favor, his bilateral 
pes planus had its onset during active service.


CONCLUSION OF LAW

Bilateral pes planus was incurred during active service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  This law eliminated the concept of a well- 
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by granting service 
connection for  bilateral pes planus, and a decision at this 
point poses no risk of prejudice to the veteran.  See, 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. Mar. 3, 2006); Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

The veteran asserts that he is entitled to service connection 
for bilateral flat feet.  He attributes his foot disability 
to the 30-mile road marches he participated in during 
service.

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).  Certain chronic diseases, including 
arthritis, when manifest to a degree of 10 percent or more 
within one year after the veteran's military service ended, 
may be presumed to have been incurred in service. 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

A preexisting disease will be considered to have been 
aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306 
(2005).

A veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of entry examination.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  That presumption can be rebutted by clear and 
unmistakable 
evidence that a disability existed prior to service and was 
not aggravated by service.  See Monroe v. Brown, 4 Vet. App. 
513, 515 (1993); Green v. Derwinski, 1 Vet. App. 320, 322 
(1991); 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. §§ 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Background

The veteran's medical history report upon entrance into 
service is negative for any abnormalities of the feet.  
Service medical records show that the veteran was treated on 
multiple occasions for bilateral pes planus beginning in 
April 1985.  During service, he was issued orthotics, arch 
supports, and was placed on numerous profiles due to his pes 
planus.  The veteran testified that he has been wearing arch 
supports since service.    

The examiner who conducted both March 2002 and April 2005 
examinations of the veteran's feet diagnosed the veteran with 
bilateral congenital flexible pes planus.  The examiner 
stated that given the veteran's age and his foot structure, 
he will have some arch pain.  The examiner further indicated 
that the veteran would have the discomfort he is having with 
or without military service.     

The veteran submitted a statement, received in May 2004, from 
his private podiatrist.  The doctor opined that the veteran's 
bilateral pes planus is the "result of his military 
occupation, infantry man, which included hiking, marching, 
and long periods of standing on his feet."  The doctor 
indicated that he reviewed some of the veteran's service 
medical records which documented his many visits to the 
doctors during his period of service.  


Analysis

Current VA medical evidence shows that the veteran has 
bilateral pes planus, thereby satisfying the first element of 
his service connection claim.  The VA examiner diagnosed the 
veteran with congenital pes planus.  Congenital anomalies are 
not disabilities for VA compensation purposes.  See 38 C.F.R. 
§ 3.303.  The Board notes that there is no objective evidence 
that the veteran's pes planus pre-existed service.  The 
veteran's medical history report upon his entrance into 
service is negative for any abnormalities of the feet.  The 
examination upon entrance does not reflect any foot problems, 
and the Board observes that during a February 1986 
consultation, the veteran specifically denied any foot 
problems prior to his entry into service.   The private 
podiatrist has suggested that the pes planus is acquired.  
Resolving doubt in the veteran's favor, the Board finds that 
the pes planus is acquired.  

The presumption of soundness can be rebutted by clear and 
unmistakable evidence that a disability existed prior to 
service and was not aggravated by service.  In this case, 
however, there is no clear and unmistakable evidence in the 
record showing that the veteran's pes planus existed prior to 
service and the multiple treatments for pes planus in service 
counter provide some question as to whether pes planus 
increased in severity during service.  

As the veteran is presumed sound on service entrance, the 
Board notes that the first evidence of pes planus occurred 
during his period of military service.  Service medical 
records show that the veteran was treated on multiple 
occasions for bilateral pes planus beginning in April 1985 
and until his discharge.  

With regard to the etiology of the veteran's pes planus, the 
Board considers the VA and private opinions noted above 
equally probative, and has no reason to doubt their 
competence.  Consequently, the medical evidence regarding 
etiology is in equipoise.  Resolving all reasonable doubt in 
the veteran's favor, the Board concludes that the veteran's 
pes planus had its onset during his period of military 
service.  Accordingly, service connection for pes planus is 
granted.  38 C.F.R. § 3.303 (2005).


ORDER

Service connection for bilateral pes planus is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


